Case 6:20-mc-00043-CEM-EJK Document 1 Filed 12/11/20 Page 1 of 7 PagelD 1
FILED

UNITED STATES DISTRICT CouRT “U20DEC 1} py 3:5]
MIDDLE DISTRICT OF FLORIDA yoo
ORLANDO DIVISION HODLE Dist pig? COURT
OP! 4
WESTGATE RESORTS, LTD.., et al,

Plaintiffs,
V. CASE NO.; 32Qccv-0599

G:10-1¢-4>-CH- 4 EK
WESLEY FINANCIAL GROUP, LLC,

Defendant.
/

MOTION TO QUASH PLAINTIFFS’ SUBPOENA TO NON-PARTY TO PRODUCE
DOCUMENTS

COMES NOW, Non-Party CELEBRITY FILMS, LLC (“Non-Party”), by and though
its undersigned counsel, and hereby files this Motion to Quash the Subpoena to Produce
Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action
(‘Subpoena’), directed at Non-Party, submitted by Plaintiffs WESTGATE RESORTS,
LTD., et al. (“Plaintiffs”), and as grounds therefore state:

INTRODUCTION

On October 17, 2019, Plaintiffs commenced this action by filing the Complaint for
Injunctive Relief against Defendant WESLEY FINANCIAL GROUP, LLC (“Defendant”)
currently pending in the United States District Court for the Middle District of Tennessee.
(Doc. 1) On December 1, 2020, Plaintiffs caused Non-Party to be served with a copy of
the Subpoena requesting discovery from Non-Party here in the Middle District of Florida.
In this lawsuit, Plaintiffs (a collection of timeshare companies) have sued Defendant (a
timeshare exit company) under the Lanham Act and various state consumer protection

acts in connection with certain allegedly false advertisements made by Defendant.
Case 6:20-mc-00043-CEM-EJK Document1 Filed 12/11/20 Page 2 of 7 PagelD 2

Non-Party is a production company in the business of producing and directing
documentaries. To-date, Non-Party has never published or otherwise made available for
public consumption any videos or advertisements for use by Defendant. In other words,
Non-Party is completely uninvolved in any of the advertisements at issue in Plaintiffs’
case. Nevertheless, Plaintiffs seek every document pertaining to Non-Party’s relationship
with Defendant, including without limitation all contracts, invoices, payment documents,
communications, drafts, and other unpublished content. None of these documents have
any relevance to Plaintiffs’ case, which turns upon the truth or falsehood of other
advertisements prepared by other companies. There is no justification for placing the
burden of responding to this Subpoena on Non-Party.

STANDARD OF REVIEW

On timely motion, the court for the district where compliance is required must
quash or modify a subpoena that: (i) fails to allow a reasonable time to comply; (ii) requires
a person to comply beyond the geographical limits specified in Rule 45(c); (iii) requires
disclosure of privileged or other protected matter, if no exception or waiver applies; or (iv)
subjects a person to undue burden.” Fed. R. Civ. P. 45.

ARGUMENT
A. The Subpoena is facially deficient.

Federal Rule 45(a)(1)(A)(iii) requires every subpoena to specify a place to produce
documents requested. Page 1 of the Subpoena commands Non-Party to produce
documents at: Attn: Olga M. Vieira Greenspoon Marder LLP 600 Brickell Avenue, Suite

3600 Miami, FL 33131, whereas Page 3 of the Subpoena identifies as the Location for

 
Case 6:20-mc-00043-CEM-EJK Document1 Filed 12/11/20 Page 3 of 7 PagelD 3

Production: Greenspoon Marder LLP 200 East Broward Blvd., Suite 1800 Fort
Lauderdale, FL 33301.

 

Because Plaintiffs provide conflicting geographical locations for Non-Party to
produce documents responsive to the Subpoena, Plaintiffs have failed to specify a place
to produce documents requested as it is unclear the actual location for production of
documents responsive to Plaintiffs’ Subpoena. Consequently, the Subpoena must be
quashed, because Plaintiffs’ Subpoena fails to specify a place for Non-Party to produce
documents requested within the Subpoena due to the facial deficiency.

B. The Subpoena requires Non-Party to comply beyond the geographical
limitations specified in Rule 45(c).

A non-party may only be compelled to produce documents at a place within 100
miles of where the person resides, is employed, or regularly transacts business in person.
Fed. R. Civ. P. 45(c). Page 1 of the Subpoena identifies Non-Party’s address as: Celebrity
Films LLC, c/o Registered Agent Nicholas D. Nanton 520 N. Orlando Avenue, #2, Winter

Park, FL 32789. Page 1 of the Subpoena commands Non-Party to produce documents

 

at: Attn: Olga M. Vieira Greenspoon Marder LLP 600 Brickell Avenue, Suite 3600 Miami,
FL 33131, whereas Page 3 of the Subpoena identifies as the Location for Production:
Greenspoon Marder LLP 200 East Broward Bivd., Suite 1800 Fort Lauderdale, FL 33301.

Both addresses identified for production of documents responsive to Plaintiffs’
Subpoena are in excess of 200 miles from where Non-Party resides, is employed, or
regularly transacts business in person. Consequently, the Subpoena must be quashed,
because it requires Non-Party to comply beyond the geographical limitations specified in

Rule 45(c).
Case 6:20-mc-00043-CEM-EJK Document1 Filed 12/11/20 Page 4 of 7 PagelD 4

Cc. The Subpoena requires Non-Party to disclose privileged or other protected

matter.
Parties may seek discovery of any relevant, non-privileged information. Fed. R.
Civ, P. 26(b)(1). Relevant information need not be admissible at trial but rather discovery

must be “reasonably calculated to lead to the discovery of admissible evidence.” Jacobini

 

v. J.P. Morgan Chase, N.A., 2012 U.S. Dist. LEXIS 204346 (M.D. Fla. Aug. 2, 2012)
(quoting Zorn v. Principal Life Ins. Co., 2010 WL 3282982 at *2 (S.D. Ga. Aug. 18, 2010)).

Moreover, the federal law is clear in that the standard for relevancy is heightened
were discovery is requested from a non-party. Cytodyne Techs., Inc. v. Biogenic Techs.,
Inc., 216 F.R.D. 533 (M.D. Fla. June 3, 2003). See American Standard Inc. v. Pfizer Inc.,
828 F.2d 734 (Fed. Cir. 1987) (affirming district court's restriction of discovery where non-
part status ‘weighted against disclosure’); America Electric Power Company, Inc. v.
United States, 191 F.R.D. 132, 136 (S.D. Oh. 1999) (status as a non-party is a factor that
weighs against disclosure); Solarex Corp v. Arco Solar, Inc., 121 F.R.D. 163, 179
(E.D.N.Y. 1988) (non-party status is a significant factor in determining whether discovery
is unduly burdensome).

Although Courts do not give trade secrets automatic and complete immunity
against disclosure, each case is evaluated for the claim to privacy against the need for
disclosure. Fed. R. Civ. P. 26(c). “In order to resist discovery of a trade secret, a party
must first demonstrate that the information sought is a trade secret and that disclosure
might be harmful. Centurion Industries, Inc. v. Warren Steurer & Associates, 665 F.2d
323 (10" Cir. 1981). The burden then shifts to the party seeking disclosure to establish

that disclosure is relevant and necessary to the action. Id.” lvax, LLC v. Celgene Corp.,
Case 6:20-mc-00043-CEM-EJK Document1 Filed 12/11/20 Page 5 of 7 PagelID 5

2013 U.S. Dist. LEXIS 196442 (S.D. Fla. July 29, 2013). “Trade secrets are defined by
Florida statute as:
Information, including a formula, pattern, compilation, program, device, method,
technique, or process that:
(a) Derives independent economic value, actual or potential, from not being

generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and

(b) Is the subject of efforts that reasonable under the circumstances to maintain its
secrecy.”

Cytodyne Techs., Inc. v. Biogenic Techs., Inc., 216 F.R.D. 533 (M.D. Fla. June 3, 2003).

Non-Party is a production company in the business of producing and directing
documentaries. Plaintiffs have sued Defendant for conduct relating to false advertising
and deceptive and unfair trade violations. Yet, Plaintiffs seek discovery from Non-Party
for all communications, invoices, and videos, including outtakes, amongst other content
relating to Defendant. The information Plaintiffs seek in their Subpoena are unpublished
content, proprietary content, trade secrets, and confidential intellectual property deriving
independent economic value which Non-Party has taken extensive measures to maintain
their secrecy. However, this action relates to advertisements that were actually made to
the public, not confidential, unpublished material which Plaintiffs now seek from Non-
Party.

lf Non-Party’s trade secrets and intellectual property were to end up in the hands
of Non-Party’s competitors, it would result in utter destruction of Non-Party’s business
model. Non-Party has no interest in this case, yet, is being requested to release

proprietary information Non-Party has expended significant resources in protecting.
Case 6:20-mc-00043-CEM-EJK Document1 Filed 12/11/20 Page 6 of 7 PagelD 6

Moreover, Plaintiffs have failed to show how Non-Party’s proprietary information is
necessary, let alone, relevant to this action.

Because Plaintiffs seek irrelevant, privileged information from Non-Party, the
Subpoena must be quashed.
D. The Subpoena subjects Non-Party to undue burden.

Parties may seek discovery of any relevant, non-privileged information. Fed. R.
Civ. P. 26(b)(1). Relevant information need not be admissible at trial but rather discovery
must be “reasonably calculated to lead to the discovery of admissible evidence.” Jacobini
v. J.P. Morgan Chase, N.A., 2012 U.S. Dist. LEXIS 204346 (M.D. Fla. Aug. 2, 2012)
(quoting Zorn v. Principal Life Ins. Co., 2010 WL 3282982 at *2 (S.D. Ga. Aug. 18, 2010)).

Plaintiffs seek discovery relating to information that is irrelevant to the claims or
defenses at issue in this litigation. Moreover, Plaintiffs seek broad discovery from Non-
Party without even attempting to limit the scope its discovery requests. Plaintiffs seek to
harass, annoy, and unduly burden Non-Party with discovery requests that are overbroad
in scope, overly intrusive, unreasonably burdensome to obtain, confidential, irrelevant,
and not reasonably calculated to lead to the discovery of admissible evidence.

Furthermore, Plaintiffs unnecessarily subject Non-Party to discovery requests
which are discoverable directly from Defendant whereas Non-Party has no interest in this
litigation. Because the Subpoena unduly burdens Non-Party, it must be quashed.

CONCLUSION

The Subpoena is facially defective, violates the geographical limitations for

production of documents, and requests unrelated trade secrets from Non-Party.

Consequently, the Subpoena directed at Non-Party must be quashed.
Case 6:20-mc-00043-CEM-EJK Document 1 Filed 12/11/20 Page 7 of 7 PagelD 7

Respectfully submitted this 11 day of December, 2020.

PINONICHOLSON, PLLC
99 South New York Avenue,
Winter Park, FL 32789
Telephone: 407-425-7831

Email: lip@pinonicholsonlaw.com

/s/ Laurence J. Pino
DR. LAURENCE J. PINO, ESQ.
Florida Bar No.: 233749

Counsel for Non-Party

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that, on December 11, 2020, a true and correct copy of the
foregoing was furnished to the Clerk of Court by using the CM/ECF e-filing system, which

will send notice of electronic filing to all counsel of record.

OLGA VIEIRA, ESQ.

FBN: 29783

Greenspoon Marder

600 Brickell Avenue, Suite 3600
Miami, FL 33131

Telephone: (305) 789 — 2794
Facsimile: (305) 537 — 3994

Email: olga.viera@gmlaw.com

Counsel for Plaintiffs

DR. LAURENCE J. PINO, ESQ.
FBN: 233749

Pino Nicholson, PLLC

99 South New York Avenue
Winter Park, FL 32789
Telephone: (407) 425 — 7831
Facsimile: (407) 206 — 6565

Email: lip@pinonicholsoniaw.com

Counsel for Non-Party

/s/ Laurence J. Pino
DR. LAURENCE J. PINO, ESQ.

SERVICE LIST

JOHN QUINN, ESQ.

TBN: 012220

Neal & Harwell, PLC

150 Fourth Avenue, Suite 2000
Nashville, TN 37219
Telephone: (615) 238 — 3538
Facsimile: (615) 726 — 0573

Email: iquinn@nealharwell.com

Counsel for Defendant
